                      Case 1:18-cv-09433-LGS Document 15 Filed 11/13/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                PEN American Center, Inc.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     18-cv-9433 (LGS)
                       Donald J. Trump                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Donald J. Trump, in his official capacity as President of the United States                        .


Date:          11/13/2018                                                            /s/ Steven John Kochevar
                                                                                         Attorney’s signature


                                                                                  Steven John Kochevar SK0188
                                                                                     Printed name and bar number
                                                                                  United States Attorney's Office
                                                                                  Southern District of New York
                                                                                  86 Chambers Street, 3rd Floor
                                                                                       New York, NY 10007
                                                                                               Address

                                                                                    steven.kochevar@usdoj.gov
                                                                                            E-mail address

                                                                                          (212) 637-2715
                                                                                          Telephone number

                                                                                          (212) 637-2717
                                                                                             FAX number
